Title: From James Madison to Carlo Guiseppe Guglielmo Botta, January 1817
From: Madison, James
To: Botta, Carlo Guiseppe Guglielmo



Sir
Washington Jany. 1817

I have been some time in debt for the obliging favor of your "Camillo.  Its subject as well as its Author makes me regret more than ever that my knowlege of the Italian does not enable me to do justice to the merits & enjoy the beauties of a poem in that language.  A translation into English, well executed may mitigate my disappointment.  In G. Britain this may take place.  In this Country, the qualifications for such tasks & likely to be so employed, do not exist.  But I have the satisfaction to learn that a translation of your "Storia della Guerra d’America" is contemplated by an American Citizen equally respectable for his literary talents & his political station.  Accept Sir insurances of my friendly respects

J M

